UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                         2/24/2020
 Juan Minyety,
                                                                1:19-cv-05273 (SDA)
                                Plaintiff,

                    -against-                                   ORDER FOR
                                                                TELEPHONE CONFERENCE
 Kids Town, Inc. et al.,

                                Defendants.



STEWART D. AARON, United States Magistrate Judge:

       The parties are directed to appear for a Telephone Conference to discuss the status of

this action on Tuesday, March 3, 2020, at 11:00 a.m. EST. The parties shall call the Court’s

conference line at 212-805-0110 once all parties are on the line.

SO ORDERED.

DATED:         New York, New York
               February 24, 2020

                                                ______________________________
                                                STEWART D. AARON
                                                United States Magistrate Judge
